FILED
                             NOT FOR PUBLICATION                            JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUSSEIN S. HUSSEIN,                              No. 08-15485

               Plaintiff - Appellant,            D.C. No. 3:06-CV-00585-RLH-
                                                 RAM
and

JEFFREY A. DICKERSON,                            MEMORANDUM *

               Counsel - Appellant,

  v.

JOHN FREDERICK; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Hussein S. Hussein appeals pro se from the district court’s orders dismissing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.SC. § 1983 action alleging constitutional and state law violations against

the Nevada System of Higher Education and its employees (“NSHE”), and

NSHE’s lawyers. Jeffrey A. Dickerson, Hussein’s former counsel, appeals pro se

from the district court’s orders awarding attorney’s fees as a sanction under Fed. R.

Civ. P. 11 and the court’s inherent powers. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state

a claim. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We review for an

abuse of discretion the imposition of sanctions. Chambers v. NASCO, Inc., 501

U.S. 32, 55 (1991). We affirm.

      The district court properly granted NSHE’s lawyers’ motion to dismiss

because the complaint contained only conclusory allegations that the lawyers had

conspired with government officials. See Simmons v. Sacramento Cnty. Superior

Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (conclusory allegations that private

lawyer conspired with government officials were insufficient to establish that

lawyer was state actor for purposes of § 1983).

      The district court did not abuse its discretion by retaining supplemental

jurisdiction over Hussein’s state law claims against NSHE’s lawyers. See Acri v.

Varian Assocs., 114 F.3d 999, 1000 (9th Cir. 1997). We affirm the dismissal of the

state law claims against NSHE’s lawyers for the reasons set forth in the district


                                          2                                      08-15485
court’s order entered on April 3, 2007.

       The district court did not abuse its discretion by granting NSHE’s motion

for terminating sanctions. See Televideo Sys. Inc. v. Heidenthal, 826 F.2d 915, 916

(9th Cir. 1987) (per curiam) (“Courts have inherent equitable powers to dismiss

actions for . . . abusive litigation practices.”). The district court’s findings that

Appellants acted willfully and in bad faith in filing the complaint, including to

circumvent a court order in another case and to harass and intimidate witnesses,

were not clearly erroneous and support the sanction of dismissal under the court’s

inherent powers. See Leon v. IDX Sys. Corp., 464 F.3d 951, 958-61 (9th Cir. 2006)

(setting forth clear error standard for factual findings and affirming sanction of

dismissal with prejudice under inherent powers).

       Finally, the district court did not abuse its discretion by awarding attorney’s

fees against Dickerson as a sanction under Rule 11 and its inherent powers. See

Chambers, 501 U.S. at 55-58 (affirming award of attorney’s fees under inherent

powers); Holgate v. Baldwin, 425 F.3d 671, 676 (9th Cir. 2005) (affirming award

of attorney’s fees under Rule 11 for filing a baseless complaint without reasonable

and competent inquiry).

       Appellants’ remaining contentions are unpersuasive.

       AFFIRMED.


                                             3                                     08-15485